EX. 99.1 Hub Group, Inc. Reports Record First Quarter 2016 Earnings per Share of $0.51 OAK BROOK, IL, April 26, 2016, Hub Group, Inc. (NASDAQ: HUBG) today announced financial results for the quarter ended March 31, 2016. Hub Group reported net income of $18.0 million for the first quarter ended March 31, 2016 compared to $10.3 million for the first quarter of 2015.Hub Group’s diluted earnings per share was $0.51 for the quarter.Earnings per share increased 82% when compared with the prior year period.Hub Group’s pre-tax income included one-time costs of $4.1 million including $3.1 million of costs related to the closure of the Hub Group Trucking terminal in Los Angeles and $1.0 million of severance resulting from management changes.Excluding the effect of these items, non-GAAP earnings per share was $0.58 for the quarter (see table below).Hub Group’s revenue decreased 4% to $806 million due to lower fuel revenue. The Hub segment’s revenue decreased 4% to $615 million due primarily to a decrease in fuel revenue.First quarter intermodal revenue decreased 2% to $414 million.Intermodal volume increased 1%.Truck brokerage revenue decreased 9% to $81 million this quarter.First quarter Unyson Logistics revenue decreased 10% to $120 million.The Hub segment’s operating income was $22.5 million. The Mode segment’s revenue decreased 2% to $209 million.Operating income was $6.3 million, an increase of 24% compared to the prior year period. Hub Group ended the quarter with $200 million in cash. CONFERENCE CALL Hub Group will hold a conference call at 5:00 p.m. Eastern Time on Tuesday, April 26, 2016 to discuss its first quarter results. Hosting the conference call will be Dave Yeager, Chairman and Chief Executive Officer.Also participating on the call will be Don Maltby, President and Chief Operating Officer, and Terri Pizzuto, Executive Vice-President and Chief Financial Officer.
